Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s responses filed on 12/29/2020 and 01/29/2021 are acknowledged.
3.	Claims 1, 5-6, 8, 10-13 and 26 are pending.
4.	Claim 26 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/15/2019.
5.	Claims 1, 5-6, 8 and 10-13 are under consideration for their full scope.
6.	Applicant’s IDS document filed on 12/07/2020 has been considered. 
7.	Applicant’s IDS filed on 10/17/2020 was considered previously.  The Examiner did not notice at the time that Applicant had listed on the IDS that the publications themselves had been included, rather than indicating that only the abstracts has been provided.  The Examiner had assumed that the publications provided on the IDS had been cited correctly and was surprised to see that they had not when she went to look for a particular document listed on the IDS.  
The Examiner has amended many publications on the IDS document to indicate that only the abstracts which were submitted have been considered.  Upon going through and verifying every single publication on the IDS the Examiner also found numerous documents that had not been included at all.  Those documents have been crossed out.  The Allen et al. reference of citation 9 was submitted in incomplete form missing pages.  The title of reference 36 was incorrectly cited and has been corrected.  

9.	The following rejections are necessitated by the amendment filed on 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 8, 10-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	Claims 8, 10, 11 and 13 recites the limitation "peptides".  Peptides as defined in claim 1 are limited to SEQ ID NOs 4, 11-14, 30-31 and 107.  Elements other than peptides can be included in the composition, but claim 1 requires that the peptides be strictly chosen among those listed.  The "at least" language in the last 2 lines of the claim allows for additional members of i - viii to be chosen, but does not allow for additional peptides beyond those listed to be in the composition.  There is insufficient antecedent basis for the limitation of peptide in claims 8, 10-11 and 13 which refers to sequences that are not SEQ ID NOs 4, 11-14, 30-31 and 107.

C.	Claim 11 recites “the Ara h 1 and Ara h 2 T cell peptides” in line 1.  There is insufficient antecedent basis for this limitation in claims 1 or 8.  
D.	Claim 10 recites that the “composition further comprises Ara h 1 and Ara h 2 T cell peptides selected from the list consisting of”.  This language makes the claim unclear because it implies that at least two of the peptides listed as i - vii needs to be present (Ara h I and Ara h 2 peptides); however the "selected from the list consisting of", followed by individual sequences, suggests that only one needs to be selected.  Furthermore, the broadest reasonable interpretation of the claim as a whole seems to imply that all sequences are to be selected.  Thus it is unclear whether claim 10 requires a single peptide sequence beyond what is required by claim 8, 2 additional peptide sequences beyond what is required by claim 8, or whether it requires all of the recited peptide sequences beyond what is required by claim 8.  
 E.	 Claim 11 is unclear because the claim recites that each of the peptides is to be present, but in (ii) the claim recites alternatives.  It is unclear if claim 11 requires: 1.) one Ara h1 sequence and one Ara h 2 sequence; 2.) all of the sequences of (i)-(vi) to be present; or 3.) all of the recited sequences but in (ii) SEQ ID NO:4 or 24 could be present without both of them being present.
Correction is required. 

12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 8, 10-11 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
A.	 Claim 1 recites an immunomodulatory composition comprising peptides.  The claim recites that the peptides are selected from the group consisting of SEQ ID NOs 4, 11-14, 30-31 and 107.  The composition may comprise additional elements other than peptides due to the comprising language.  However, claims 8, 10, 11 and 13 recite that the composition further comprises or additionally includes other peptides which are not SEQ ID NOs 4, 11-14, 30-31 and 107.  The group encompassed by the term “peptides” is limited to SEQ ID NOs 4, 11-14, 30-31 and 107 in claim 1, so the composition may not include additional elements that are encompassed by the term peptides.  It is suggested that Applicant amend the term peptide throughout the claims to be perhaps primary/first/etc. peptides and secondary/additional/etc peptides or the like as supported by the specification to distinguish the terms.  Alternatively, Applicant could amend the claims to recite that the peptides of independent claim 1 encompasses all of the recited peptides.  
B.	Claim 10 does not further limit claims 1 and 8 because it is not possible for the composition to further comprise all of the recited peptides for two reasons.  First, it is not possible to further comprise the entire set of peptides of claim 10 because claim 1 already 
C.	Claim 11 does not further limit claims 1 and 8 because it is not possible for the composition to further comprise all of the recited peptides for two reasons.  First, it is not possible to further comprise the entire set of peptides of claim 11 because claim 1 already requires that at most only one of SEQ ID NOs 4 and 11-14 be left out.  So, it is not possible to add SEQ ID NOs 11, 13-14 and 4 and/or 24.   The composition cannot further comprise peptides that it already comprises.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


14.	Claims 1, 5-6 and 12 appear to be in condition for allowance.  
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

16.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
February 27, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644